Citation Nr: 0411356	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was originally granted service connection for high 
frequency hearing loss, bilateral, rated as noncompensable, in 
December 1985.  The veteran submitted a claim for increased in 
April 1996.  Following a July 1996 examination, the RO held the 
veteran's bilateral high frequency hearing loss to be 10 percent 
disabling, in an August 1996 rating action.  The veteran did not 
present a notice of disagreement with either the December 1985 and 
the August 1996 rating actions.  The veteran resubmitted a claim 
for an increased rating in April 2001 and perfected his appeal in 
December 2002.  


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The November 2001 VCAA letter solely addresses 
the requirements to establish a claim of service connection for 
hearing loss.  There is no evidence in the claims folder that the 
veteran has received a VCAA letter regarding the issue of 
entitlement to an increased rating for bilateral hearing loss.  
Therefore, a remand to the RO is required in order to correct 
these deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the VA 
has a duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be associated 
with service, but does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Board 
notes that the veteran requested an examination in his December 
2002 VA Form 9 and asserted at the September 2003 RO hearing that 
he would be interested in submitting for an examination.  Although 
the veteran's most recent audiological examination was in 
September 2003, no consistent responses adequate for rating 
purposes were obtained.  The Board finds that the veteran should 
be scheduled for an additional examination in order to properly 
adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate steps to comply with 
notifying the veteran of the requirements of the VCAA, to include 
notifying the veteran of any information or lay or medical 
evidence not previously provided that is necessary to substantiate 
the claim for an increased rating for bilateral hearing loss and 
of what information the veteran should provide and what 
information VA will attempt to obtain on his behalf.  The notice 
to the veteran should comply with 38 U.S.C.A. § 5103, Quartuccio 
v. Principi, and any other applicable legal precedent.  The RO 
should allow the appropriate period of time for response.      

2.  The RO should then schedule the veteran for an audiological 
examination.  All indicated tests should be accomplished.  

3.  If any additional evidence is received or secured, the RO 
should then readjudicate the issue on appeal to include 
consideration of all evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should furnish the veteran 
and his representative a supplemental statement of the case and 
afford applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





